MEMORANDUM **
Jiajun Yuan, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings to reissue its prior decision. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In his opening brief, Yuan fails to address, and thereby waives any challenge to, the BIA’s grounds for denying his motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Yuan’s appeal from the immigration judge’s decision to deny asylum and withholding of removal because this petition for review is not timely as to that order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.